Citation Nr: 1000376	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-38 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to November 
1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

In a February 2009 decision, the Board denied the claim on 
appeal.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an October 2009 Joint Motion for Remand (Joint Motion), 
the Court remanded this appeal in October 2009 for 
development in compliance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2009).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter, finding that 
the February 2009 Board decision did not adequately consider 
the credibility of the Veteran's statements.  Accordingly, in 
order to prevent prejudice to the Veteran, the February 2009 
decision of the Board must be vacated in its entirety, and a 
new decision will be entered as if the February 2009 decision 
by the Board had never been issued.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has 
a current diagnosis of diabetes mellitus, type 2.

2.  The preponderance of the evidence of record shows that 
the Veteran was exposed to Agent Orange during active 
military service.


CONCLUSION OF LAW

Diabetes mellitus, type 2, is presumed to have been incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for diabetes mellitus 
as the Board is taking action favorable to the Veteran by 
granting service connection for this disorder.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain 
chronic disorders, including diabetes mellitus, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Additionally, a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

The medical evidence of record shows that the Veteran has a 
current diagnosis of diabetes mellitus, type 2.  As such, if 
the Veteran is found to have served in the Republic of 
Vietnam during the Vietnam era, service connection for 
diabetes mellitus, type 2, is warranted.  See 38 C.F.R. 
§ 3.309(e).

The evidence of record shows that the Veteran served in the 
Navy, onboard the USS PRESTON, which was stationed off the 
coast of Vietnam for several periods while the Veteran was 
onboard.  A July 2004 information response from the National 
Personnel Records Center (NPRC) stated that they were 
"unable to determine whether or not this Veteran had 
in-country service in the Republic of Vietnam."  The record 
listed specific sets of dates that the USS PRESTON was in the 
waters of Vietnam while the Veteran was aboard.  A subsequent 
August 2004 NPRC response stated that there were no records 
that the Veteran was exposed to herbicides.  An October 2005 
response from the U.S. Armed Services Center for Unit Records 
Research stated that the USS PRESTON was stationed off the 
coast of Vietnam at various periods from May through August 
1967.  The report stated that service records

do not normally annotate individuals 
[arriving or] going ashore on a routine 
basis.  The deck logs may [include] 
aircraft or boats arriving/departing but 
do not list [passenger] name[s], unless 
that individual is a very important 
perso[n or a] high-ranking officer.  
Also, the deck logs do not norma[lly 
show] destinations of these aircraft and 
vessels.  Logbooks [maintained] aboard 
river boats or launches were not 
considered p[ermanent] records.

The Veteran has submitted deck logs from the U.S.S. PRESTON 
dated May 23, 1967.  These show that "5 persons departed 
with [a] swift boat" at 12:16 pm and that personnel were 
then picked up from a swift boat at 4:29 pm.  The Veteran 
claims this is evidence of his trip to Da Nang to pick up 
bathroom supplies and mail.  As noted above, the evidence of 
record shows that the Navy did not maintain sufficient 
records to be able to determine whether the Veteran was a 
passenger on this swift boat, as he contends.  Accordingly, 
there is no evidence of record that either corroborates or 
refutes the Veteran's statements that (1) he was a passenger 
on that swift boat, (2) that the swift boat's destination was 
Da Nang, and (3) that the Veteran disembarked in Vietnam for 
a few hours before the boat returned.  The October 2009 Joint 
Motion stated that the Veteran's recollection of events 
appeared to be consistent with the deck log reports.  As 
there is no evidence to contradict the Veteran's statements, 
and the Veteran's statements are competent as lay evidence, 
the preponderance of the evidence of record shows that the 
Veteran set foot in Vietnam for approximately 4 hours on May 
23, 1967 while retrieving bathroom supplies and mail.  As 
such, the preponderance of the evidence of record shows that 
the Veteran was exposed to Agent Orange during active 
military service.

Accordingly, applying the doctrine of reasonable doubt, 
presumptive service connection is warranted for diabetes 
mellitus, type 2.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The February 12, 2009 decision of the Board is vacated.

Service connection for diabetes mellitus, type 2, is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


